Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the application 16/706,287 filed on 12-06-2019.  
Claims 1-18 are pending.  

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,701,486. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/706,287) claim limitations are broader than claims 1-14 of U.S. Patent No. 10,701,486 as shown in the table below.
US PAT. 10,701,486
Instant   Application No. 16/706,287
1. A system, comprising: a filter configured to receive a digital audio input signal quantized at between two and 257 quantization levels and sampled at least 500 kilohertz, the filter further configured to perform filtering on the digital audio input signal to generate a filtered digital audio input signal, the filter having a variable group delay; a digital-to-analog converter configured to receive the filtered digital audio input signal and convert the filtered digital audio input signal into an equivalent analog audio input signal; and a driver configured to receive the equivalent analog audio input signal and drive an analog audio output signal to a transducer.
1. A system, comprising: a digital delta-sigma modulator configured to receive a digital audio input signal and quantize the digital audio input signal into a quantized signal; a filter configured to receive the quantized signal and perform filtering on the quantized signal to generate a filtered quantized signal, the filter having a variable group delay; and a current-mode digital-to-analog converter configured to receive the filtered quantized signal and convert the filtered quantized signal into an equivalent current-mode analog audio signal based on the audio signals and the location tracking signals.




Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Melanson (US 2008/0272946). 
   Consider Claim 1, Melanson teaches a system, comprising: a digital delta-sigma modulator(see fig. 3 and paragraph[0033]) configured to receive a digital audio input signal and quantize the digital audio input signal into a quantized signal; a filter(see fig. 3(318)) configured to receive the quantized signal and perform filtering on the quantized signal to generate a filtered quantized signal, the filter having a variable group delay; and a current-mode digital-to-analog converter(see fig. 3(316)) configured to receive the filtered quantized signal and convert the filtered quantized signal into an equivalent current-mode analog audio signal(see figs. 3-7 and paragraphs[0033]-[0044]).
     Consider Claims 2-4, Melanson teaches the system wherein the variable group delay is selected based on one or more signal characteristics of the quantized signal(see figs. 3-7 and paragraphs[0033]-[0044]); and the system wherein the one or more signal characteristics of the quantized signal comprise a magnitude of the 
               Consider Claim 10, Melanson teaches a method, comprising: receiving a digital audio input signal(see fig. 3); quantizing the digital audio input signal into a quantized signal(see fig. 3 and paragraph[0033]); filtering(se fig, 3(318)), with a filter having a variable group delay, the quantized signal to generate a filtered quantized signal; and converting the filtered quantized signal into an equivalent current-mode analog audio signal with a digital-to-analog converter(see fig. 3(316)) (see figs. 3-7 and paragraphs[0033]-[0044]).
    Consider Claims 11-13, Melanson teaches the method wherein the variable group delay is selected based on one or more signal characteristics of the quantized signal(see figs. 3-7 and paragraphs[0033]-[0044]); and the method wherein the one or more signal characteristics of the quantized signal comprise a magnitude of the quantized signal(see figs. 3-7 and paragraphs[0033]-[0044]); and the method wherein the variable group delay is selected based on whether the digital audio input signal is being used for real-time feedback or real-time feedforward processing(see figs. 3-7 and paragraphs[0033]-[0044]).

      
Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
     Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Melanson (US 2008/0272946) in view of Straeussnigg (US 2019/0123753).
  Consider claim 5, Melanson does not explicitly teach the system wherein the filter comprises a low-pass out-of-band noise filter. 
    However, Straeussnigg teaches the system wherein the filter comprises a low-pass out-of-band noise filter(see figs. 5-9 and paragraph [0075]-[0084]).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Straeussnigg in to the teaching of Melanson to provide performing a first sigma delta conversion of the second signal to a digital fourth signal, performing a second signal delta  
    Claim 14 is essentially similar to claim 5 and is rejected for the reason stated above apropos to claim 5.

     11.  Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Melanson (US 2008/0272946) in view of Chen et al. (US PAT. 7,174,229).
  Consider claim 6, Melanson does not explicitly teach the system wherein the filter is configured to switch between a first mode in which the filter has a first variable group delay and a second mode in which the filter has a second variable group delay larger than the first variable group delay in a manner that minimizes audible audio artifacts associated with such switching.
    However, Chen teaches the system wherein the filter is configured to switch between a first mode in which the filter has a first variable group delay and a second mode in which the filter has a second variable group delay larger than the first variable group delay in a manner that minimizes audible audio artifacts associated with such switching(see figs. 2-6 and col.3, line 3-col. 4 line 64)).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Chen in to the teaching of Melanson to provide a high quality digital 3D sound rendering is implemented using high resolution interaural time delays formed from two delay lines: a first delay line providing a rough estimate of the desired interaural time delay for a particular audio sample, and a second delay line in series with the first delay line 
    Claim 15 is essentially similar to claim 6 and is rejected for the reason stated above apropos to claim 6.
    
   12.    Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Melanson (US 2008/0272946)  in view of Hester et al. (US 2017/0300290).
  Consider claim 9, Melanson does not explicitly teach the system wherein the current-mode digital-to-analog converter is further configured to drive the equivalent current-mode analog audio signal to a transducer
    However, Hester teaches the system wherein the current-mode digital-to-analog converter is further configured to drive the equivalent current-mode analog audio signal to a transducer (see figs.3-7 and paragraphs[0028]-[0034]).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Melanson in to the teaching of Hester to provide an audio processor may process dissimilarly formatted digital audio signals and produce an analog output for reproduction by a transducer, such as a speaker. The audio processor may be, for example, a digital-to-
   Claim 18 is essentially similar to claim 9 and is rejected for the reason stated above apropos to claim 9.
   
13. Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Melanson (US 2008/0272946)  as modified by Chen et al. (US PAT. 7,174,229) as applied to claims 1,7, 10,16 above, and further in view of Robinson et al.(US 2004/0263246).
Consider claim 7, Melanson does not explicitly teach the system, wherein the variable group delay is selected based on a magnitude of the quantized signal.
      However, Robinson teaches the system, wherein the variable group delay is selected based on a magnitude of the quantized signal(see figs. 3-9 and paragraphs[0074]-[0083]). 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Robinson in to the teaching of Melanson and Chen to provide An amplification architecture or system is provided having a multiple amplifier system that switches modes of operation between operation in a component mode and a composite mode based on a characteristic of an input signal relative to a threshold level. In the component mode, 
     Claim 16 is essentially similar to claim 7 and is rejected for the reason stated above apropos to claim 7.
      Consider Claim 8, Melanson  as modified by Chen and Robinson teaches the system wherein the first mode is selected if the magnitude is above a predetermined threshold and the second mode is selected if the magnitude is below the predetermined threshold(In Robinson, see figs. 3-9 and paragraphs[0074]-[0083]) 
     Claim 17 is essentially similar to claim 8 and is rejected for the reason stated above apropos to claim 8.

                                                                 Conclusion
14.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Nagata et al. (US PAT. 5,974,154) is cited to show other related the LOW-LATENCY AUDIO OUTPUT WITH VARIABLE GROUP DELAY.

15.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 

Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 07-20-2021